DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 09/15/2022.

By the amendment, claims 1, 6 and 11 are amended. Claims 2, 7 and 12 are canceled. Claims 1, 3-6, 8-11 and 13-15 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2022, 07/05/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant (Remarks page 8) submitted replacement drawings overcome the drawing objections of the Non-Final Rejection of 03/15/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 9-10), regarding the 35 USC 102 rejections of claims 1, 6 and 11 by Wolfe, that the claims as amended are not taught by Wolfe.  Applicant has not specifically pointed out how the language of the claims patentably distinguish them from Wolfe.  The Examiner notes the claims have been amended to include features of now canceled claim 2, which was previously rejected by Wolfe in the Non-Final Rejection of 03/15/2022.  Wolfe does teach the textual checklist comprising steps and receiving acknowledgement and as presented below in the updated rejections of the amended claims below.  The argument is not persuasive.

Drawings
The replacement drawings of 09/15/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wolfe (US 2019/0114387, previously presented).

Regarding claim 1, Wolfe discloses a method for providing functionality at an end of textual information for a topic found in technical documentation for an item via an interactive electronic technical manual system (IETM) (Fig. 8, ¶45) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (¶24,¶46: credentialed access through web page application running on user computer system includes stored profile information), the method comprising: 
providing a window for display via the IETM viewer executing on a user computing entity being used by a user (Fig. 4, Fig. 7-8, ¶44-45) signed into the IETM (¶46: user profile information automatically included, i.e. user is signed in), wherein (a) the window comprises (1) a first view pane displaying the textual information for the topic (Fig. 4, Fig. 7-9 402, ¶36) and (2) a second view pane displaying media content for the topic (Fig. 9 404) in which the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window (Fig. 4, 7-9 402 and 404 are non-overlapping), and (b) the textual information comprises a checklist comprising a plurality of steps (Fig. 4, 7-9) in which each step of the plurality of steps is associated with an acknowledgement mechanism (Fig. 4 426, ¶36); 
receiving input of a user scrolling to the end of the textual information for the topic in the first view pane (Fig. 8, ¶45: after receiving input, display final step 3 previously not displayed), wherein the user scrolls to the end of the textual information via the IETM viewer (Fig. 8, ¶45).
responsive to (a) receiving the input of the user scrolling to the end of the textual information for the topic and (b) receiving input of a selection of the acknowledgement mechanism for each of the steps of the plurality of steps being performed by the user (Fig. 8 814 displayed as a result of selection of acknowledgement mechanism in Fig. 7 which itself is a result of selection of acknowledgement mechanism in Fig. 4, ¶36, ¶44, ¶45), providing a selection mechanism for display via the window (Fig. 8 814, ¶45: final step 3 includes a button directing the user to a procedure), wherein the selection mechanism is configured to perform functionality as a result of the user selecting the selection mechanism (¶45: final step 3 includes 814 that directs the user to additional information); and
after the selection mechanism has been displayed on the window: 
receiving input of the user scrolling to a position not at the end of the textual information for the topic in the first view pane (Fig. 8 406, ¶35: Interfaces of Fig. 4-9 include assorted actions common and known to web browsers, including forward and back history actions, receiving input of the back history will return to Fig. 7), wherein the user scrolls to the position not at the end of the textual information via the IETM viewer (Fig. 8 back history action returns to previous Fig. 7 and active step 2); and 
responsive to receiving the input of the user scrolling to the position not at the end of the textual information for the topic, providing for the display of the selection mechanism to be removed from the window  (Fig. 7: does not include the “Procedure” button 814 of Fig. 8, ¶45: procedure button 814 presented only as a result of reaching the final step 3).

Regarding claim 3, Wolfe discloses the method of claim 1, wherein the functionality comprises: 
providing a window comprising a table of contents for display via the IETM viewer for a plurality of topics for the technical documentation for the item at a position in the table of contents where the topic is located (Fig. 4 404); and 
causing the topic to be displayed as highlighted in the table of contents (Fig. 4 416).  

Regarding claim 4, Wolfe discloses the method of claim 1, wherein the user is signed into the IETM for a first object to which the item is applicable and the functionality comprises: 
providing a window for display via the IETM viewer listing one or more objects besides the first object to which the item is applicable (Fig. 3); 
receiving input of a selection of a second object from the one or more objects, wherein the selection of the second object is performed by the user via the IETM viewer (Fig. 3, , ¶34: any action 310 maybe selected for each of Units AA, YY, ZZ, each leading to fault isolation procedure items); and 
responsive to receiving the input of the selection of the second object from the one or more objects, signing in the user into the IETM for the second object (¶34-35: result of selection of the an object from the one or more objects).  

Regarding claim 5, Wolfe discloses the method of claim 1, wherein the functionality comprises causing display at a top of the textual information of the topic on the window (Fig. 4, 7-8: Unit AA Fault Isolation Procedure displayed at top of window).

Regarding claims 6 and 8-10, claims 6 and 8-10 recite limitations similar to claims 1 and 3-5, respectively, and are similarly rejected.

Regarding claim 11 and 13-15, claims 11 and 13-15 recite limitations similar to claim 1 and 3-5, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkata et al.
US 10484358 B2
Methods and systems for a graphical user interface of an electronic aviation checklist
Johansson et al.
US 9225704 B1
Aural/visual checklist system for avionics
Gibbs et al.
US 6542796 B2
Integrating, organizing and accessing flight planning and other data on multifunction cockpit displays
Chen et al.
CN 108268635 A
Checklist device
Coulmeau et al.
FR 2999700 A1
Providing machine manual interface data relating to a flight plan


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179